Exhibit 10.1

ACKNOWLEDGEMENT AND AMENDMENT NO. 2
REGARDING EMPLOYMENT AGREEMENT

Reference is made to that certain Employment Agreement (“Employment Agreement”)
between ARTISTdirect, Inc., a Delaware corporation (the “Company”), and Jonathan
V. Diamond (“Employee”), effective July 28, 2005. Capitalized terms used herein
and not defined shall have the meanings given to them in the Employment
Agreement.

For valuable consideration, the receipt of which is hereby acknowledged, the
parties hereto acknowledge and agree that the date “July 1, 2006” set forth in
the second sentence of Section 2 of the Employment Agreement shall be deleted
and replaced with “August 31, 2006.”  The parties hereto acknowledge and agree
that there will be no further extensions of such date.

Except as expressly set forth in this Acknowledgement and Amendment No. 2, the
terms and provisions of the Employment Agreement shall continue unmodified and
in full force and effect.   This Acknowledgement and Amendment No. 2 shall be
governed and construed under the laws of the State of California, and shall be
binding on and shall inure to the benefit of the parties and their respective
successors and permitted assigns.

IN WITNESS WHEREOF, the parties hereto have duly executed this Acknowledgement
and Amendment No. 2, effective as of the 19th day of June, 2006.

“EMPLOYEE”

 

“COMPANY”

 

 

 

Jonathan V. Diamond

 

ARTISTdirect, Inc.

 

 

 

 

 

 

/s/ Jonathan V. Diamond

 

By:

/s/ Frederick W. Field

Jonathan V. Diamond

 

 

Frederick W. Field

 

 

Its:

Chairman

 

1


--------------------------------------------------------------------------------